Citation Nr: 0003072	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  99-15 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. B. Weiss


INTRODUCTION

The veteran had active service from August 1967 to January 
1971.


FINDINGS OF FACT

1.  The veteran served on active duty for more than 90 days 
during the Vietnam Era.

2.  The veteran has testified that he is permanently and 
totally disabled, causing him to be unemployable.

3.  The veteran stated on his application for pension that he 
has no assets and that he receives no income from any 
sources.


CONCLUSION OF LAW

The claim of entitlement to nonservice-connected pension 
benefits based on permanent and total disability is well 
grounded.  38 U.S.C.A. §§ 1521, 5107 (West 1991); 38 C.F.R. 
§ 3.3 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

A claim for nonservice-connected pension benefits is well-
grounded if the following criteria are met:  (1) there is 
evidence of honorable active military service of 90 days or 
more during a period of war (or discharge or release from 
service during a period of war for a service-connected 
disability); (2) there is evidence of permanent and total 
disability productive of unemployability; and (3) there is 
evidence of income that does not exceed the statutory limit.  
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); see 
also 38 U.S.C. § 1521 (West 1991); 38 C.F.R. § 3.3 (1999).  
For purposes of determining whether a claim is well-grounded, 
the supporting evidence is presumed to be true and is not 
subject to weighing.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  

In this case, the veteran served on active duty for more than 
90 days during the Vietnam Era.  He has testified that he is 
permanently and totally disabled, causing him to be 
unemployable.  He has also stated on his application for 
pension that he has no assets and that he receives no income 
from any sources.  Accordingly, the Board finds that the 
claim for a pension is well grounded.  38 U.S.C.A. § 5107(a).


ORDER

The claim of entitlement to nonservice-connected pension 
benefits based on permanent and total disability is well 
grounded.  To this extent only, the appeal is granted.




REMAND

Because the claim of entitlement to nonservice-connected 
pension benefits based on permanent and total disability is 
well grounded, VA has a duty to assist the appellant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Private treatment records including a computerized tomography 
dated in March 1985 were received in October 1999.  Such 
evidence was not discussed in the statement of the case and 
will be referred to the RO for initial review.  See 38 C.F.R. 
§ 20.1304(a), (c) (1999).

The veteran has also asked that the records of a January 1997 
VA Bay Pines hospitalization for a "light stroke" be 
obtained and associated with the record.  

It additionally appears that the veteran has some 
disabilities not rated by the RO, specifically, angina, 
hepatic insufficiency with ascites, carotid stenosis, and a 
hernia.  As a point of reference, the Board notes that 
angina, hepatic insufficiency with ascites, and carotid 
stenosis were all listed as diagnoses on the January 1998 VA 
general medical examination.  The same examination report 
described a large ventral hernia in the physical examination 
section.  

The 1998 general medical examiner also noted twice that the 
veteran seemed very anxious, although the psychiatrist who 
had examined him earlier the same day stated that there was 
no anxiety.  It is noted that the veteran told the 
psychiatrist that he had had two beers before coming to the 
interview.  As the veteran is specifically claiming that 
anxiety attacks cause him significant disability, the Board 
finds that additional mental examination would be helpful in 
the disposition of this appeal.  

For all of these reasons, it appears that the case must be 
remanded to the RO for additional development.  Accordingly, 
the case is Remanded for the following action:

1.  The RO should attempt to obtain the 
records of the veteran's January 1997 VA 
Bay Pines hospitalization, as well as any 
other relevant VA or private treatment 
records.

2.  The veteran should be afforded a VA 
mental examination to evaluate the nature 
and severity of any mental disorder.  The 
claims folder must be made available to 
the examiner and reviewed before the 
examination.  The examiner should comment 
on the impact that any mental disorder 
has on the veteran's ability to obtain 
and maintain substantially gainful 
employment.

3.  The RO should take action as 
necessary to evaluate and rate the 
veteran's angina, hepatic insufficiency 
with ascites, carotid stenosis, and 
hernia.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case which 
discusses the private treatment records 
received in October 1999 as well as the 
other development since then and given 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals




 



